Per Curiam.
The motion for a new trial in this cause must be denied. The defendant entered into the possession as tenant to the lessors of the plaintiff, under an agreement for the premises for one year, at $100 rent. The agreement is fully established, and it is necessarily to be inferred, that the *183defendant entered- under this agreement, for it was on the same day, or the day after it was made,' that he took possession. This was in the spring of the year, 1810; and he has continued in possession ever since. No notice to quit was necessary; there is no evidence of any payment of rent, nor of any act done by the lessors of the plaintiff after the expiration of the .year, recognizing the defendant as their tenant, so as to make him a tenant from year to year. But having held over after the expiration of his term, he is a tenant at sufferance, and not entitled to notice to quit. The testimony offered on the part of the defendant was properly overruled. For the defendant having taken a lease under the lessors of the plaintiff, he was thereby estopped from setting up a title under any other person. He Was bound first to restore the possession to his landlords, and then the rights and clairijs of others to the premises can be tried.
Motion denied.